On consideration of the “Petition for Relief under the All Writs Act, 28 USC 1651,” filed in the above-entitled action, it appearing that petitioner seeks to challenge the admissibility of certain evidence submitted to the Investigating Officer, appointed pursuant to Article 32, Uniform Code of Military Justice, 10 USC § 832, and its consequent effect upon the impartiality of the Investigating Officer and upon the Convening Authority’s qualifications ultimately to review the record of petitioner’s pending trial by general court-martial, each of which matters are more properly to be presented to the military judge at the time of trial, and in no way affect the jurisdiction of this Court ultimately to review the case, it is, by the court, this 26th day of August 1971,
ORDERED:
That said Petition be, and the same is hereby, dismissed. Article 51(b), Uniform Code, supra, 10 USC *665§ 851(b); McDonald v Hodson, 19 USCMA 582, 42 CMR 184 (1970); United States v McCormick, 3 USCMA 361, 12 CMR 117 (1953); United States v Lassiter, 11 USCMA 89, 28 CMR 313 (1959).